, LLC

ATTORNEYS AT LAW
540 E. FIFTH AVENUE
ANCHORAGE, ALASKA 99501

BARBER & ASSOCIATES

PHONE: (907) 276-5858

FAX;

(907) 276-5817

 

 

 

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA.

THIRD JUDICIAL DISTRICT
KATHLEEN GOVETT, }
) 7 COPY
Plaintiff, ) Original Received
JUN +7 204
vs. —
) Clerk of the Trial Courts
WALMART, INC. )
)
Defendant. )
) Case No. 2A\-2 ~ 0365 Scr
) .

 

COMPLAINT
COMES. NOW the plaintiff, KATHLEEN GOVETT, by and through her
attorneys, BARBER & ASSOCIATES, LLC, and for her complaint against defendant

WALMART, INC., does state and allege as follows:

1. . That at all times material hereto, plaintiff was and is a resident of Eagle
River, Alaska.
2. That at all times material hereto, defendant was and is a Delaware

corporation doing business in Anchorage, Alaska.

3. The defendant is liable for the actions and/or failures to act of its
employees under theories of vicarious liability and/or agency and/or respondeat
superior.

4482/01 Complaint

Govett v. Walmart, Inc.
Page |

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 1 of 6

 

 

 
(907) 276-5817

ATTORNEYS AT LAW

540 E. FIFTH AVENUE
ANCHORAGE, ALASKA 99501

PHONE: (907) 276-5858

BARBER & ASSOCIATES, Lic
FAX:

 

 

4. The defendant owned and/or .managed and/or occupied and/or
controlled a Wal Mart store at 18600 Eagle River Rd. (hereinafter “the Eagle River
Walmart”), Anchorage, Alaska, 99577. |

5. The defendant was doing business as Walmart.

6. That on or about 09/14/2020, Plaintiff was at the Eagle River Walmart.

7. « Plaintiff was a Walmart customer.

8. The defendant had a duty to use care and diligence in the operation of
the Eagle River Walmart such that it was reasonably safe for Walmart shoppers to
shop there.

9. On or about 09/14/2020, Defendant’s employee negligently struck
Plaintiff with a grocery stocking cart at the Eagle River, Alaska Walmart as she was
shopping, which was a substantial factor in causing Plaintiff to fall and injure herself

for which Defendant is liable.

10.  Plaintiff'was bending down to get an item she wished to purchase when
she was struck.

11. Plaintiff fell as a result of being struck by the cart,

12. Plaintiff was injured in the fall.

13. Plaintiff fractured her hip in the fall.

14. Walmart expects Walmart shoppers to look at the items it stocks on the

4482/01 Complaint
Govett v. Walmart, Inc.
Page 2

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 2 of 6

 
Q
-]
el
nN
WH
fe} =“
ey
Noa
BEET:
OD oak 2%
uefa oe
© <<5 Na
ARE< ES
Sie BS
EEE.
FO 4 :
a oO
geo re
PA
[x <<
fo
pa
<i
jaa)

 

 

 

shelves.

15. Walmart expects Walmart shoppers to pick up an item off the shelf at
Walmart if they wish to purchase it.

16. Some of the shelves stocked with items at Walmart are down near
ground level.

17, Walmart expects Walmart shoppers to bend down and get items from
the shelves near ground level if they wish to purchase those items.

18. Plaintiff'was allowed to be where she was when the 09/14/2020 incident
occurred,

19, Plaintiff reported the incident to Walmart immediately.

20. Plaintiff was shopping at Walmart on 09/14/2020.

21. Plaintiff had a reasonable expectation that Defendant’s employees
would operate carts in a safe manner.

22, Plaintiff had a reasonable expectation that she would not be struck by |
a cart operated by Defendant’s employee as she reached out to retrieve an item she
wished to purchase from Walmart.

23. Plaintiff was reasonably shopping at Walmart when the incident

occurred.

24, The defendant was responsible for the safety of patrons at the area

4482/01 Complaint
Govett v. Walmart, Inc.
Page 3

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 3 of 6

 

 
, LLC

ATTORNEYS AT LAW
540 BE, FIFTH AVENUE
ANCHORAGE, ALASKA 99501
PHONE: (907) 276-5858

(907} 276-5817

BARBER & ASSOCIATES
FAX:

 

 

where Plaintiff was injured.

25. On information and belief, Defendant has admitted that its employee
was negligent in striking Plaintiff with the cart. |

26. Defendant’s employee was negligent in striking plaintiff with the cart.

27. Defendant is not blaming Plaintiff for causing her own injury.

28. Defendant is not blaming anyone other than its employee for causing
Plaintiffs injury.

29. The defendant is liable for negligent hiring and/or training and/or
supervision and/or retention which was a substantial factor in causing harm to
Plaintiff.

30. On information and belief, defendant has retained and still has the
video showing the 09/14/2020 incident.

31. Oninformation and belief, defendant has retained and still has all video
showing Plaintiff at the Eagle River Walmart on 09/14/2020.

32. Oninformation and belief, defendant has retained and still has all video
of Defendant’s employee who struck Plaintiff with the cart operating the cart at any
time at the Eagle River Walmart on 09/14/2020.

33. -Oninformation and belief, other customers of the Defendant at Walmart

stores nationwide have suffered injuries involving being struck by Defendant’s

4482/01 Complaint
Govett v. Walmart, Inc.
Page 4

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 4 of 6

 

 
Oo

ne)

wal

N

val

moos

eS &

EBS Bs

() Has 98
aeauee

O<23 08

A SE< 5

“gag 88

<G x* ui
Suig & x

Bageee

PG &

IT}

faa

pa

<<

 

 

 

employees pushing carts.

34. On information and belief, safety policies at the defendant’ s store were
set by Walmart Inc. based on incidents and experiences at Walmart stores nationwide.

35. On information and belief, safety policies set by Walmart Inc. Were
reviewed by Defendant’s employee who struck Plaintiff with the cart prior to the cart
strike incident on 09/14/2020.

36. Prior to Plaintiff’s injury, the defendant negligently and/or recklessly
and/or intentionally failed to take reasonable steps to prevent customer injuries,
including but not limited to reasonably investigating past employee conduct giving
rise to similar incidents causing customer injuries.

37, The defendant is liable for past and/or future: medical expense, pain,
sulfering, disability, loss of enjoyment of life, inconvenience, physical impairment,
loss of non-market household services, and other non-pecuniary damages to be more
fully set forth at trial, all in an amount in an amount in excess of $100,000.00 (ONE
HUNDRED THOUSAND DOLLARS), the exact amount to be set by the trier of fact.

WHEREFORE, having fully pled the plaintiff's complaint, plaintiff requests
a judgment against defendant in excess of $100,000.00 (ONE HUNDRED
THOUSAND DOLLARS) to be established by the trier of fact, plus interest, costs and

attorney fees and such other relief as the court deems just.

4482/01 Complaint
Govett v. Walmart, Inc.
Page 5

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 5 of 6.

 

 

 
, LLC

ATTORNEYS AT LAW
540 E. FIFTH AVENUE
ANCHORAGE, ALASKA 99501
PHONE: (907) 276-858
(907) 276-5817

BARBER & ASSOCIATES
FAX:

 

 

a
DATED at Anchorage, Alaska this | ? day of June, 2021.

BARBER & ASSOCIATES, LLC
Attorneys for Plaintiff

- flAD>

 

~ ADAM WINNER
AK Bar #1205041

4482/01 Complaint
Govett v. Walmart, Inc.
Page 6

Case 3:21-cv-00172-SLG Document 1-2 Filed 07/21/21 Page 6 of 6

 

 
